DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (US20120231561) in view of Yu et al. (US20190103363).
Regarding claim 1, Dolan discloses a method for etching a ruthenium film (paragraph 0010), comprising: performing a first step of etching the ruthenium film by plasma processing using oxygen-containing gas (the oxidizing stage reads on a first step, paragraph 0010; oxygen gas reads on an oxygen-containing gas, paragraphs 0018-0019); and performing a second step of etching the ruthenium film using chlorine-containing gas (the reducing stage reads on a second step, paragraph 0010; chlorine gas reads on a chlorine-containing gas, paragraph 0022), wherein the first step and the second step are alternately performed (paragraph 0013 and Fig. 2), and wherein the performing the first step and the performing the second step comprise: (i) obtaining data indicating a relationship between an etching amount per cycle and process time for the first step and the second step (paragraphs 0019 and 0023); (ii) selecting one variable from among three variables including the etching amount per cycle or the process time for the first step and the second step (paragraphs 0020 and 0023); (iii) in response to the selected one variable and the obtained data indicating the relationship, the other variables from among the etching amount per cycle or the process time are determined (paragraphs 0020 and 0023); and (iv) performing the first step and the second step with the selected one variable and the other two variables which are determined (paragraphs 0020 and 0023).
2 on an oxygen-containing gas, paragraph 0021); and performing a second step of etching the ruthenium film using chlorine-containing gas (Cl2 on a chlorine-containing gas, paragraph 0021), wherein the first step and the second step are alternately performed (cycled, paragraph 0021), wherein the process can be carried out at temperatures between 40oC to 370oC.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include temperature in the relationship so that the etching process can be effectively carried out in a range of temperatures such as those required by the process of Yu.
Regarding claim 2, Dolan discloses wherein the first step and the second step are repeated alternately (paragraph 0013 and Fig. 2), and the etching amount per cycle is decreased as the first step and the second step are repeated such that an etching amount in an early cycle is larger than an etching amount in a later cycle (lee than the exposure time for the preceding exposure, paragraphs 0019 and 0023).
Regarding claim 7, Dolan discloses wherein the process time for the first step is independently determined from the process time of the second step (paragraph 0024).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,770,308 (hereinafter, ‘308).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claim 1 is generally directed to processes that are fully encompassed by the more broadly recited process claim of the instant application.
Regarding claim 1, ‘308 claims a method for etching a ruthenium film (claim 1), comprising: performing a first step of etching the ruthenium film by plasma processing using oxygen-containing gas (claim 1); and performing a second step of etching the ruthenium film using chlorine-containing gas (claim 1), wherein the first step and the second step are alternately performed (claim 1), and wherein the performing the first step and the performing the second step comprise: (i) obtaining data indicating a relationship between an etching amount per cycle, temperature and process time for the first step and the second step (predetermined relationship implies that a step of obtaining data indicating a relationship is performed, claim 1); (ii) selecting one variable from among three variables including the etching amount per cycle, the temperature or the process time for the first step and the second step (temperature as selected one variable, claim 1); (iii) in response to the selected one variable and the obtained data indicating the relationship, the other two variables from among the etching amount per cycle, the temperature or the process time are determined (based on the predetermined relationship, claim 1); and (iv) performing the first step and the second step with the selected one variable and the other two variables which are determined (etched at the a target control temperature, claim 1).
Claims 1 and 3-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim    of U.S. Patent No. 11,049,730 (hereinafter, ‘730).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are generally directed to processes that are fully encompassed by the more broadly recited process claims of the instant application.
Regarding claim 1, ‘730 claims a method for etching a ruthenium film (claim 1), comprising: performing a first step of etching the ruthenium film by plasma processing using oxygen-containing gas (claim 1); and performing a second step of etching the ruthenium film using chlorine-containing gas (claim 1), wherein the first step and the second step are alternately performed (claim 1), and wherein the performing the first step and the performing the second step comprise: (i) obtaining data indicating a relationship between an etching amount per cycle, temperature and process time for the first step and the second step (acquiring a relationship, claim 5); (ii) selecting one variable from among three variables including the etching amount per cycle, the temperature or the process time for the first step and the second step (a target temperature as selected one variable, claim 5); (iii) in response to the selected one variable and the obtained data indicating the relationship, the other two variables from among the etching amount per cycle, the temperature or the process time are determined (based on the relationship, claim 5); and (iv) performing the first step and the second step with the selected one variable and the other two variables which are determined (etched at the a target control temperature, claims 1 and 5).

Regarding claim 4, ‘730 claims wherein the first step and the second step are repeated alternately (claim 1), and the temperature and process time are determined to provide a constant etch rate for each cycle (claim 5).
Regarding claim 5, ‘730 claims wherein the selecting one variable includes selecting the temperature, and the process time for the first step is determined as a time equal to or greater than a time at which a reaction between ruthenium and oxygen is saturated in the first step for the selected temperature based on the obtained data, and the process time for the second step is determined as a time equal to or greater than a time at which a reaction between ruthenium and chlorine is saturated in the second step for the selected temperature based on the obtained data, and the etching amount for each cycle is determined based on the obtained data, the selected temperature and the determined process times (claim 5).
Regarding claims 6 and 7, ‘730 claims wherein the process time for the first step is independently determined from the process time of the second step (claim 5).
.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: selecting a first temperature and performing the first step for a process time equal to or greater than a corresponding saturation time of the obtained data for the first temperature, and selecting a second temperature and performing the second step for a process time equal to or greater than a corresponding saturation time of the obtained data for the second temperature, in the context of the instant claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713